Citation Nr: 1812263	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-26 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right hand condition.

2. Entitlement to service connection for flashbacks, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1973 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran attended a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2017.  A transcript of that proceeding has been prepared and is associated with the file.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  Pain in the Veteran's right hand is not etiologically related to service.

2.  Flashbacks, claimed as PTSD, are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand condition have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

2. The criteria for service connection for PTSD have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Factual Background and Analysis

The Veteran asserts that he sustained an injury to his right hand at the same time that he injured his service-connected left hand.  At his hearing, the Veteran testified that when his left hand was pinned down against the hood of the tank, which resulted in a fracture of his left long finger and a laceration requiring stitches, his right hand was also pinned down.  He stated that at the time of the incident, his right hand did not hurt as badly as the left and that he did not complain about it.  He stated that as he has gotten older, the right hand now hurts, and that he has arthritis in the joints of his right hand.

The file contains the Veteran's complete service treatment records (STR), covering his entire period of service.  The incident of the Veteran's left hand injury is well documented.  On April 4, 1974 the Veteran was seen in the emergency room at Fort Bragg for laceration and injury to his left hand.  He was admitted for sutures and casting.  Upon admittance, a physical examination was conducted.  The physician noted that the examination was within normal limits except with regards to the Veteran's left hand.  The Veteran's medical records contain no complaints regarding the Veteran's right hand, either on that date or anywhere else in the STR.

The Veteran filed a claim for compensation in June 1977, six months after he left the service.  He wrote that "he hit a tree and it in turn smashed his hand against the tractor [tank]."  He noted the lacerations and fracture of his left hand.  He made no mention of his right hand.  He was service-connected for his left hand as a result of this claim.

The Veteran was afforded a VA examination in May 2004 to ascertain the current disability of his left hand.  The Veteran reported his medical history as a tank driver in the 1970s and hitting a tree and the tree pinned his hand against the tank.  The examination contained no mention of the Veteran reporting a right hand injury.  In that examination, the examiner noted that the Veteran had mild functional loss in his left hand and because "he is right-handed, he can perform most activities without any difficulty."

The first mention of the Veteran's right hand condition was in a May 2010 Statement in Support of Claim, subsequent to a the Veteran's filing for service-connection for his right hand.

The Veteran was afforded a VA examination in October 2010.  In the medical history, the Veteran reported that the tank hatch was open when his tank hit a tree and a tree flipped back hitting the Veteran in both his hands, fracturing his left middle finger.  In that examination, the Veteran's right hand was examined, and the examiner noted no objective evidence of pain and no loss of motion, but noted chronic pain in both hands.  The examiner made no diagnosis for the right hand.

The Board observes that from 1977 to 2010 the Veteran sought service connection and treatment only for his left hand.  Not only are the service treatment records without notation regarding any right hand condition, but the Veteran's treatment records for many years since his separation from the service have no notation of any right hand condition.  Such a long record without any medical complaint for the right hand is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also, Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  In addition, there is no evidence of a nexus between the Veteran's current right hand pain and any incident in service. 

Although the Board notes that the Veteran believes he has arthritis in his right hand, and chronic pain has been noted, the determination of the etiology of a disability such as arthritis requires specialized medical knowledge.  See Jandreau v. Nicholson, 492 F.3d. 1372   (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  The Board notes that the Veteran believes his right hand was injured in service and that he has a current diagnosis of arthritis; however, there is no medical nexus linking any possible injury to any current condition.  Consequently, the Board determines that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right hand disability, and service connection for right hand pain is not warranted.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so the doctrine is not applicable.

Turning to the Veteran's claim for flashbacks, claimed as PTSD, the Board notes that the Veteran does not have a current diagnosis of flashbacks, or PTSD, or of any other mental health disability.  When asked to provide a stressor to support his claim for flashbacks, claimed as PTSD, the Veteran has given conflicting information.  Initially he stated that when he was a gunner on a tank, he saw a tank gun recoil and hit a soldier "and knock out his brains," which caused flashbacks.  Most recently, and at his hearing, the Veteran stated that his flashbacks stem from when someone slipped something in his drink, while he was at the NCO Club in the service, which caused him to be admitted to the "crazy house" on Fort Bragg.  Although VA has the Veteran's complete STRs, there is no notation of any hospitalization for mental health.

As noted above, a successful claim for service connection requires a current diagnosis.  While the Veteran may feel that he has flashbacks, claimed as PTSD, he is not competent to supply a medical diagnosis of PTSD, as medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the absence of a current diagnosis, service connection cannot be granted.  See Brammer.  Accordingly, service connection for flashbacks, claimed as PTSD, is not warranted.

In regard to the claims, the Board has duly considered the benefit of the doubt doctrine.  38 U.S.C. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claims, so the doctrine is not applicable.


ORDER

Service connection for a right hand condition is denied.

Service connection for flashbacks, claimed as PTSD, is denied.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


